                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

SHERRIE TUWANNA DUNN-LANIER,                    )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )    No. 1:17-cv-03687-SEB-MJD
                                                )
INDIANAPOLIS PUBLIC SCHOOLS,                    )
                                                )
                          Defendant.            )

    ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT


      This cause is before the Court on Defendant’s Motion for Summary Judgment.

[Dkt. 50.] The motion was filed on September 10, 2018, pursuant to Federal Rule of Civil

Procedure 56 and is fully briefed. Plaintiff Sherrie Tuwanna Dunn-Lanier filed this

lawsuit against her former employer, Defendant Indianapolis Public Schools (“IPS”),

alleging that IPS denied her promotions based on her race and age in violation of the

Civil Rights Act of 1964 (Title VII) and the Age Discrimination in Employment Act of

1967 (“ADEA”), respectively. We have jurisdiction over the subject matter of this case

pursuant to 28 U.S.C. § 1331. For the reasons detailed below, we GRANT IN PART and

DENY IN PART Defendant’s Motion for Summary Judgment.

                                       Factual Background

      IPS is “the school corporation charged with the education of Indianapolis’ urban

youth,” Pack Aff. ¶ 2, ECF No. 50-2, and operates within the boundaries of the Southern

                                            1
District of Indiana. “IPS employs thousands of individuals, including teachers across

many schools who are primarily responsible for teaching students.” Id. ¶ 3. Plaintiff

Sherrie Tuwanna Dunn-Lanier resides within the Southern District of Indiana.

       From September of 1997 until about August of 2013, Ms. Dunn-Lanier, who is

African-American, served in various roles for IPS, including as an elementary school

teacher, substitute teacher, and tutor. Dunn-Lanier Dep. Ex. 24, ECF No. 50-1. During

that time, she was selected as Teacher of the Year at three different schools. Dunn-Lanier

Dep. 75:15-16. In August of 2013, IPS hired Ms. Dunn-Lanier to be a Pre-K Instructional

Assistant, Dunn-Lanier Deposition Exhibit 24, at School 44, Dunn-Lanier Dep. 28:15-17.

Ms. Dunn-Lanier stated that her transfer to the preschool assistant position was a matter

of her own choosing. Dunn-Lanier Dep. 26:19-21.

       Beginning in November 2015, Ms. Dunn-Lanier began applying for teaching

positions within IPS. Dunn-Lanier Dep. Ex. 32; Pl.’s Resp. to Def.’s Interrog. No. 1. IPS

offered Ms. Dunn-Lanier a first-grade teaching position at School 69 on December 7,

2015, at a salary of $52,000. Pack Aff. ¶ 9. At that time, Ms. Dunn-Lanier raised

concerns about the salary IPS offered her because she said it was $1500 less than what

she had made previously as a teacher. Dunn-Lanier Dep. Ex. 22; ECF No. 53-11. On

December 10, 2015, Ms. Dunn-Lanier sent an email to Stephanie Hardaway, an IPS HR

employee, inquiring about the salary discrepancy. Dunn-Lanier Dep. 99:2, 11-17. Ms.

Hardaway informed Ms. Dunn-Lanier on December 10, 2015, that the offered salary was

“in line with the current contract.” ECF No. 53-1. IPS stated that it had revised its salary

                                              2
structure before the 2015-16 school year resulting in “returning teachers and newly-hired

teachers [being] . . . compensated differently.” Pack Aff. ¶ 7. Ms. Dunn-Lanier said that

she contacted various people in IPS about her salary and tried to talk with the

Superintendent. Dunn-Lanier Dep. 97:12-23. However, she claimed, IPS never resolved

the pay issue. Dunn-Lanier Dep. 100:17-19. Ultimately, IPS hired Natalie Banks on

January 11, 2019, instead of Ms. Dunn-Lanier, for the position at School 69. Pack Aff. ¶

9. Ms. Banks is African American and was born in 1973. Id. Over the ensuing year, Ms.

Dunn-Lanier applied for several other teaching positions within IPS, but IPS selected

other candidates for each position. ECF No. 53-2. The positions for which Ms. Dunn-

Lanier applied, but was not selected included:

   • a first-grade teaching position at School 99; IPS transferred Leanne Wheeler to the

       position on December 14, 2015. Ms. Wheeler is Caucasian and was born in 1980;

   • a first-grade teaching position at School 58; on January 4, 2016, IPS hired Jillian

       Hardee who is Caucasian and was born in 1988;

   • a first-grade teaching position at School 346; IPS hired Amanda Pereda on January

       4, 2016, who is Caucasian and was born in 1990;

   • a first-grade teaching position at School 79; IPS hired Patricia Bosley, who is

       African American and was born in 1967, on January 5, 2016;

   • a preschool teaching position at School 60; IPS selected Mary Tuttle who is

       Caucasian and was born in 1976;



                                             3
   • a first-grade teaching position at School 65; IPS transferred Debra Padgett, who

       was returning from a leave of absence, to the position instead of hiring a new

       candidate;

   • one of two available second-grade teaching positions at School 42; IPS hired

       Edward Bloom and Dave Siegelin for the positions. Mr. Bloom is Caucasian and

       was born in 1952. Mr. Siegelin is Caucasian and was born in 1978.

   Ms. Hardee, whom IPS hired for the first-grade teaching position at School 58,

resigned on January 29, 2016, a few weeks after she was hired. Pack Aff. ¶ 10. The

principal at School 58, Susan Kertes, emailed Ms. Dunn-Lanier on February 12, 2016, to

inquire if Ms. Dunn-Lanier was still interested in the first-grade teaching position. ECF

No. 53-4; Dunn-Lanier Dep. Ex. 16. Ms. Dunn-Lanier responded to Ms. Kertes’s email

six days later, on February 18, 2016, stating that she was interested in the position and

wanted to learn more about it. ECF No. 53-4; Dunn-Lanier Dep. Ex. 16.

   On February 19, 2016, Ms. Dunn-Lanier again contacted School 58 and sent a follow

up email to Ms. Kertes. ECF No. 53-4. However, Ms. Dunn-Lanier said when she spoke

to Ms. Kertes at a job fair on February 26, 2019, Ms. Kertes informed her that the

position had already been filled by another candidate because Ms. Dunn-Lanier “took too

long to respond” to the email. Dunn-Lanier Dep. Ex. 17. Ms. Dunn-Lanier stated that,

prior to the job fair, she had not received notification that the position had been closed,

and in fact, it was still listed as an available position on the IPS website. Dunn-Lanier



                                              4
Dep. 91:8-12. On March 7, 2016, IPS hired Claire Hindsley, a Caucasian woman born in

1993, for the first-grade teaching position at School 58. Pack Aff. ¶ 10.

   After being passed over for several teaching positions, Ms. Dunn-Lanier eventually

accepted an assignment with School 44 on May 17, 2016 to continue her work as a

preschool classroom assistant. Dunn-Lanier Dep. 45:5-15. Ms. Dunn-Lanier thereafter

signed her retirement notice on September 28, 2016. Dunn-Lanier Dep. 46:5-7; Dunn-

Lanier Dep. Ex. 8.

   Two months prior to the filing of her retirement notice, on July 27, 2016, Ms. Dunn-

Lanier filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (EEOC) accusing IPS of age discrimination based on its failure to award her

a teaching position. Dunn-Lanier Dep. Ex. 27. She alleged that the discrimination had

occurred over a four-month period, from January 1, 2016, to April 30, 2016, indicating

by checking the appropriate box on the form that it was a continuing violation. Id. Ms.

Dunn-Lanier, who was born in 1961, was approximately fifty-five years of age at the

time she filed the charge. Id. She filed a second Charge of Discrimination on January 13,

2017, claiming race and age discrimination as evidenced by her failure to be hired for a

teaching position. Dunn-Lanier Dep. Ex. 28. In her charge, Ms. Dunn-Lanier claimed that

the discrimination occurred between December 1, 2015 and March 4, 2016. Id. She also

alleged that “the majority of new hires are younger, and White individuals brought in

through [the] Teach for America program.” Id.



                                             5
       On October 13, 2017, Ms. Dunn-Lanier filed this lawsuit after receiving her notice

of right to sue from the EEOC. [Dkt. 1.] She amended her complaint on December 22,

2017. [Dkt. 16.] In the motion currently before us, IPS seeks summary judgment on Ms.

Dunn-Lanier’s race and age discrimination claims.

                                          Legal Analysis

I.     Standard of Review


       Summary judgment is appropriate when the record shows that there is “‘no

genuine issue as to any material fact and that the moving party is entitled to judgment as

a matter of law.’” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). There is a genuine issue of material fact when the “evidence is such that a

reasonable jury could return a verdict for the non-moving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). In determining whether genuine issues of material

fact exist, the court construes all facts in a light most favorable to the non-moving party

and draws all reasonable inferences in favor of the non-moving party. See id. at 255.

However, neither the “mere existence of some alleged factual dispute between the

parties,” id. at 247, nor the existence of “some metaphysical doubt as to the material

facts,” Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986), “will defeat a motion for summary judgment.” Michas v. Health Cost Controls of

Ill., Inc., 209 F.3d 687, 692 (7th Cir. 2000).

       On a motion for summary judgment, the moving party “bears the initial

responsibility of informing the district court of the basis for its motion, and identifying
                                                 6
those portions of [the record] which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323. The party seeking summary judgment

on a claim on which the non-moving party bears the burden of proof at trial may

discharge its burden by showing an absence of evidence to support the non-moving

party's case. Id. at 325.

       Summary judgment is not a substitute for a trial on the merits, nor is it a vehicle

for resolving factual disputes. Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th

Cir. 1994). Therefore, after drawing all reasonable inferences from the facts in favor of

the non-movant, if genuine doubts remain and a reasonable fact-finder could find for the

party opposing the motion, summary judgment is inappropriate. See Shields Enters., Inc.

v. First Chi. Corp., 975 F.2d 1290, 1294 (7th Cir. 1992); Wolf v. City of Fitchburg, 870

F.2d 1327, 1330 (7th Cir. 1989). But if it is clear that a plaintiff will be unable to satisfy

the legal requirements necessary to establish his or her case, summary judgment is not

only appropriate, but mandated. See Celotex, 477 U.S. at 322; Ziliak v. AstraZeneca LP,

324 F.3d 518, 520 (7th Cir. 2003). Further, a failure to prove one essential element

“necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.

       The summary judgment standard is applied rigorously in employment

discrimination cases, because intent and credibility are such critical issues and direct

evidence is rarely available. Senner v. Northcentral Tech. Coll., 113 F.3d 750, 757 (7th

Cir. 1997); Wohl v. Spectrum Mfg., Inc., 94 F.3d 353, 355 (7th Cir. 1996). To that end,

we carefully review affidavits and depositions for circumstantial evidence which, if

                                               7
believed, would demonstrate discrimination. However, the Seventh Circuit has also made

clear that employment discrimination cases are not governed by a separate set of rules,

and thus remain amenable to disposition by summary judgment so long as there is no

genuine dispute as to the material facts. Giannopoulos v. Brach & Brock Confections,

Inc., 109 F.3d 406, 410 (7th Cir. 1997).

II.    Discussion


       A.     Request to Strike Exhibits and Statements of Material Fact

       IPS challenges Ms. Dunn-Lanier’s response to its Motion for Summary Judgment

on several procedural grounds. Before addressing the merits, we turn to resolve these

procedural issues.

              1.     Motion to Strike Response Due to Untimely Filing

       First, IPS requests that we strike Ms. Dunn-Lanier’s response to its motion,

arguing that it was untimely. Reply Br. at 2. Local Rule 56-1(b) provides that “[a] party

opposing a summary judgment motion must, within 28 days after the movant serves the

motion, file and serve a response and any evidence (that is not already in the record) that

the party relies on to oppose the motion.” S.D. Ind. L.R. 56-1(b). The record shows that

IPS filed its Motion for Summary Judgment on September 10, 2018. [Dkt. 50.] Ms.

Dunn-Lanier filed her response on October 9, 2018, which was twenty-nine days after

IPS filed its motion. [Dkt. 52.] Courts have recognized a “prefer[ence] to decide the case

on the merits.” Boutros v. Avis Rent A Car System, LLC, 802 F.3d 918, 924 (7th Cir.



                                             8
2015). In our view, considering Ms. Dunn-Lanier’s response will not prejudice IPS’s

case. Thus, we decline to strike Ms. Dunn-Lanier’s response brief.

              2.     Motion to Strike Exhibits and Statements as Inadmissible Hearsay

       Second, IPS seeks to strike several exhibits cited in Ms. Dunn-Lanier’s response

brief as well as her statement of additional material facts on grounds that they contain

inadmissible hearsay. Reply Br. at 3. IPS specifically seeks to strike Ms. Dunn-Lanier’s

Exhibits 8 and 9 arguing that they “contain inadmissible testimony from out-of-court

declarants . . . .” Reply Br. at 3. These documents include Kirshawndra Davis’s Letter of

Recommendation (Exhibit 8) and Pamela Griffin’s Letter of Recommendation (Exhibit

9). ECF No. 53. IPS also challenges Ms. Dunn-Lanier’s statement of additional

undisputed material facts referencing discussions with Jesse Pratt and Stephanie

Hardaway about her salary at School 69, emails she sent to Susan Kertes at School 58,

and letters of recommendation by Kirshawndra Davis and Pamela Griffin as inadmissible

hearsay. Reply Br. at 4-5.

       Federal Rule of Civil Procedure 56(c)(2) provides that “[a] party may object that

the material cited to support or dispute a fact cannot be presented in a form that would be

admissible in evidence.” Fed. R. Civ. P. 56(c)(2). However, the nonmoving party does

not have to “produce evidence in a form that would be admissible at trial in order to

avoid summary judgment.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “[F]or

example a substitution of oral testimony for a summary of that testimony in an affidavit,

would make the evidence admissible at trial.” Winskunas v. Birnbaum, 23 F.3d 1264,

                                             9
1268 (7th Cir. 1994). Courts must often determine whether evidence is inadmissible on

grounds that it is hearsay at trial “because ‘[a]dmissibility of testimony sometimes

depends upon the form in which it is offered, the background which is laid for it, and

perhaps on other factors as well.’” Reed v. Ford Motor Co., 679 F. Supp. 873, 875 (S.D.

Ind. 1988) (quoting Corley v. Life & Cas. Ins. Co., 296 F.2d 449, 450 (D.C. Cir. 1961)).

Also “Rule 56(e) permits a proper summary judgment motion to be opposed by any of

the kinds of evidentiary materials listed in Rule 56(c) . . . .” Celotex, 477 U.S. at 324.

Rule 56(c)(1) provides that a party can “cit[e] to particular parts of materials in the

record, including depositions, documents, [and] electronically stored information” to

show that facts are in dispute. Fed. R. Civ. P. 56(c)(1)(A).

       After careful review of the exhibits and fact statements which IPS has challenged

as inadmissible hearsay, we will not exclude at this stage of the litigation the cited

evidence in passing on the Motion for Summary Judgment. IPS’s only objection to the

material is on the basis of hearsay. We note, however, that Ms. Dunn-Lanier has included

in her witness list for trial the names of Mr. Pratt, Ms. Hardaway, Ms. Kertes, Ms. Davis,

and Ms. Griffin. ECF No. 56. The statements from Ms. Hardaway, Ms. Kertes, Ms.

Davis, and Ms. Griffin are also included in documents in the record. ECF No. 53. Thus,

we cannot say that Ms. Dunn-Lanier will be unable to present the evidence in an

admissible form at trial. Accordingly, we reject IPS’s request to strike Ms. Dunn-Lanier’s

Exhibits 8 and 9 and statement of Additional Facts.

              3.     Motion to Strike Exhibits for Improper Authentication

                                              10
       IPS also seeks to strike Ms. Dunn-Lanier’s Exhibits 8, 9, 10, and 12, arguing that

she did not properly authenticate them. Reply Br. at 3. As mentioned previously, those

exhibits include: Kirshawndra Davis’s Letter of Recommendation (Exhibit 8), Pamela

Griffin’s Letter of Recommendation (Exhibit 9) as well as IPS’s 2015-2016 Year

Compensation Plan (Exhibit 10), and the Agreement between IPS and Teach for

America, Inc. (Exhibit 12). ECF No. 53. Federal Rule of Evidence 901(a) provides that to

authenticate evidence “the proponent must produce evidence sufficient to support a

finding that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). One way to

authenticate evidence is “by distinctive characteristics such as ‘[a]ppearance, contents,

substance, [or] internal patterns . . . taken in conjunction with circumstances . . . .’”

United States v. Dumeisi, 424 F.3d 566, 574 (7th Cir. 2005) (quoting Fed. R. Evid.

901(b)(4)).

       In applying this authentication rule to each of the exhibits Ms. Dunn-Lanier has

referenced in her Response Brief, we note that Exhibit 8 (Davis’s Letter of

Recommendation) includes characteristics such as the School 44 logo at the bottom of the

letter, which leads us to conclude that the exhibit is what it purports to be: a formal letter

of recommendation from the principal at School 44, just as Ms. Dunn-Lanier represents.

Also Exhibit 9 (Griffin’s Letter of Recommendation) contains Ms. Griffin’s signature at

the bottom of the letter along with references within the body of the letter to specific

work Ms. Dunn-Lanier did as an assistant; this indicia support a finding of authentication.



                                               11
          Ms. Dunn-Lanier’s Exhibit 10 (2015-2016 IPS Compensation Plan) is referenced

in her brief and also submitted as an attachment to IPS’s Affidavit from the Director of

IPS’s Employee Relations. In Dumeisi, the Seventh Circuit cited an Eleventh Circuit

opinion that “held that Rule 901 ‘requires only some competent evidence in the record to

support authentication . . . .’” Dumeisi, 424 F.3d at 575 (quoting United States v. Elkins,

885 F.2d 775, 785 (11th Cir. 1989)). Here, IPS itself included the compensation plan as

evidence, which allows us to find that Ms. Dunn-Lanier’s Exhibit 10 was properly

authenticated by the overall record.

          However, Ms. Dunn-Lanier’s Exhibit 12 (Contract between IPS and Teach for

America) has not been properly authenticated. The contract does not include

characteristics such as the parties’ signatures or any indications of the origin of the

contract. Therefore, we strike Exhibit 12.

          Having determined that Ms. Dunn-Lanier properly authenticated Exhibits 8, 9, and

10, but not Exhibit 12, requiring that it be stricken from consideration of IPS’s Motion

for Summary Judgment, 1 we GRANT IPS’s motion to strike in part and DENY IPS’s

motion in part.

          B.     Statute of Limitations

          IPS seeks summary judgment on Ms. Dunn-Lanier’s age and race discrimination

claims arguing that several of the claims raised in her Amended Complaint are time-

barred under the applicable statutes of limitations. Br. Supp. at 10. The applicable statute


1
    In any event, Exhibit 12 does not affect our analysis.
                                                   12
of limitations for employment discrimination claims varies depending on the type of

claim and whether the complainant filed his/or her claim in a state where complainants

must have “initially instituted proceedings with a State or local agency with authority to

grant or seek relief from such practice . . . .” 42 U.S.C.A. § 2000e-5(e)(1) (West,

Westlaw through Pub. L. No. 116-29). In Indiana, complainants must file their claims for

age discrimination arising under the Age Discrimination in Employment Act (ADEA)

with the Equal Employment Opportunity Commission (EEOC) “within 180 days after the

alleged unlawful practice occurred . . . .” 29 U.S.C.A. § 626(d)(1)(A) (West, Westlaw

through Pub. L. No. 116-29); see Daugherity v. Traylor Bros., 970 F.2d 348, 350n.2 (7th

Cir. 1992). 2 Indiana employees must file their Title VII claims with the EEOC “within

three hundred days after the alleged unlawful employment practice occurred . . . .” §

2000e-5(e)(1); see Kennedy v. Reid Hosp. & Health Care Servs., Inc., 279 F. Supp. 3d

819, 832 (S.D. Ind. 2017). 3 “Failure to file a timely charge with the EEOC precludes a

subsequent lawsuit under Title VII,” Beamon v. Marshall & Ilsley Trust Company, 411

F.3d 854, 860 (7th Cir. 2005), and the ADEA, Ajayi v. Aramark Business Services., Inc.,

336 F.3d 520, 527 (7th Cir. 2003).

       Thus, we apply the 180-day statute of limitations to Ms. Dunn-Lanier’s ADEA

claims and the 300-day statute of limitations to her race discrimination claims under Title

VII. Ms. Dunn-Lanier filed her first EEOC Charge on July 27, 2016, alleging age

2
  “Indiana is not a ‘deferral state’ for the purposes of the ADEA” so the 180-day statute of
limitations applies. Daugherity, 970 F.2d at 350 n.2.
3
  Indiana is a deferral state for the purposes of Title VII, and thus, the 300-day statute of
limitations applies instead of the 180-day limit. Kennedy, 279 F. Supp. 3d at 832.
                                                 13
discrimination that occurred between January 1, 2016, and April 30, 2016. Dunn-Lanier

Dep. Ex. 27. Given the 180-day statute of limitations, any alleged discriminatory conduct

occurring before January 29, 2016, is time-barred. Ms. Dunn-Lanier filed her second

EEOC Charge against IPS on January 13, 2017, in which she alleged employment

discrimination based on race under Title VII, and age under the ADEA, that occurred

between December 1, 2015, and March 4, 2016. Dunn-Lanier Dep. Ex. 28. Considering

the 300-day statute of limitations for Title VII, only conduct that occurred on or after

March 19, 2016, can support a timely Title VII claim. Because of the 300-day statute of

limitations and lesser included 180-day statute of limitations for the ADEA, we conclude

that all of Ms. Dunn-Lanier’s claims of race and age discrimination raised in her second

charge are time-barred. Accordingly, the only conduct on the basis of which Ms. Dunn-

Lanier may raise claims of discrimination in this lawsuit is that related to her first EEOC

charge and her failure to be hired at Schools 42 and 58.

       In response to IPS’s argument that the majority of her claims in her complaint are

time-barred, Ms. Dunn-Lanier contends that because those claims are reasonably related

to the viable allegations in her EEOC Charges they should be considered timely or

alternatively, they are saved by the continuing violation doctrine. Br. Opp’n at 9-10. We

address these arguments in turn.

              1.     Reasonable Relation Test

       Here, Ms. Dunn-Lanier improperly invokes the reasonable relation test to

overcome the statute of limitations. A plaintiff suing for employment discrimination is

                                             14
required to exhaust her administrative remedies before the EEOC prior to filing suit.

Spellman v. Seymour Tubing, Inc., No. 4:06-cv-0013-DFH-WGH, 2007 WL 1141961 at

*1 (S.D. Ind. Apr. 12, 2007). The reasonable relation test allows a claim that was not

included in the EEOC charge to be incorporated in the complaint if it “‘is reasonably

related to one of the EEOC charges and can be expected to develop from an investigation

into the charges actually raised.’” Whitaker v. Milwaukee Cty., Wis., 772 F.3d 802, 812

(7th Cir. 2014) (quoting Green v. Nat’l Steel Corp., Midwest Div., 197 F.3d 894, 898 (7th

Cir. 1999)). This doctrine however does not save claims that are otherwise time-barred.

Spellman, 2007 WL 1141961 at *1. Accordingly, the reasonable relation test cannot

salvage Ms. Dunn-Lanier’s otherwise time-barred age and race discrimination claims.

              2.     Continuing Violation Doctrine

       Ms. Dunn-Lanier’s second argument is that the continuing violation doctrine

applies to save her otherwise time-barred claims because she “endured multiple years of

age and racial discrimination when IPS failed to hire her for numerous teaching positions

she applied to starting in 2015, making it difficult to pinpoint the exact date of when the

violation(s) occurred.” Br. Opp’n at 10. The continuing violation doctrine applies only to

hostile work environment claims, Barrett v. Illinois Department of Corrections., 803 F.3d

893, 898 (7th Cir. 2015), not discrete acts of discrimination such as failure to hire claims,

Beamon, 411 F.3d at 860 (citing National Railroad Passenger Corp. v. Morgan, 536 U.S.

101, 110-111 (2002)), such as alleged by Ms. Dunn-Lanier here. Thus, the continuing

violation doctrine does not salvage Ms. Dunn-Lanier’s claims.

                                             15
               3.     Discovery Rule and Equitable Tolling Doctrine

       Although not specifically referenced in her response, Ms. Dunn-Lanier’s argument

is appropriately characterized as based on either the discovery rule or the equitable tolling

doctrine. However, for the following reasons, Ms. Dunn-Lanier’s time-barred claims

cannot be revived under either doctrine.

       The discovery rule “postpones the beginning of the limitations period from the

date when the plaintiff is wronged to the date when [s]he discovers [s]he has been injured

. . . .” Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450 (7th Cir. 1990). A “plaintiff’s

injury is tied . . . to the adverse employment action . . . whether . . . [it] is termination, a

refusal to promote, or a refusal to hire.” Hardin v. CNA Ins. Cos., 103 F. Supp. 2d 1091,

1097 (S.D. Ind. 1999). Here, Ms. Dunn-Lanier acknowledges that IPS failed to hire her

on several occasions starting in 2015 when she began applying for teaching positions.

Thus, the limitations period began to run on the date she was first not hired for a teaching

position with IPS, which was in December of 2015, Pack Affidavit ¶ 9, and the accrual

clock restarted for each subsequent time that IPS did not hire her, Beamon, 411 F.3d at

860. Therefore, the discovery rule is not applicable here because, you could say, Ms.

Dunn-Lanier “discovered” her injury each day she was not hired.

       The equitable tolling doctrine “‘permits a plaintiff to avoid the bar of the statute of

limitations if despite all due diligence [s]he is unable to obtain vital information bearing

on the existence of [her] claim.’” Hardin, 103 F. Supp. 2d at 1098 (quoting Cada, 920

                                                16
F.2d at 451). It is the plaintiff’s burden to “show . . . that [s]he could not by the exercise

of reasonable diligence have discovered essential information bearing on [her] claim.”

Cada, 920 F.2d at 452. As previously mentioned, Ms. Dunn-Lanier claimed that she

“endured multiple years of age and racial discrimination when IPS failed to hire her for

numerous teaching positions she applied to starting in 2015, making it difficult to

pinpoint the exact date of when the violation(s) occurred.” Br. Opp’n 10. Beyond this

general allegation, Ms. Dunn-Lanier has not provided any evidence to show why she was

unable to determine within the limitations period that IPS’s failure to hire her for teaching

positions from 2015 to 2016 was the result of unlawful discrimination. Therefore, the

equitable tolling doctrine does not apply in this case to save Ms. Dunn-Lanier’s otherwise

time-barred claims.

       Neither the reasonable relation test, the continuing violation doctrine, the

discovery rule, nor the equitable tolling doctrine applies to save Ms. Dunn-Lanier’s time-

barred claims. Thus, we GRANT IPS’s Motion for Summary Judgment on Ms. Dunn-

Lanier’s claims of age discrimination occurring before January 29, 2016, and all of her

claims for race and age discrimination asserted in her second EEOC Charge.

       C.     Age Discrimination Claim

       Ms. Dunn-Lanier’s only claims that are not time-barred relate to her failure to be

selected for the positions at Schools 42 and 58 because of her age, in violation of the

ADEA. Am. Compl. ¶ 18. IPS seeks summary judgment on this claim arguing that no

reasonable jury could find that Ms. Dunn-Lanier has presented a prima facie case of age

                                               17
discrimination, and, in any event, IPS has proffered non-discriminatory reasons for its

hiring decisions that she has not shown to have been pretextual. Br. Supp. at 12.

              1.      ADEA Legal Standard

       The ADEA “protects workers forty years of age and older,” Skiba v. Illinois

Central Railroad Company, 884 F.3d 708, 719 (7th Cir. 2018), and “makes it unlawful

for an employer . . . ‘to fail or refuse to hire . . . any individual or otherwise discriminate

against any individual with respect to his compensation, terms, conditions, or privileges

of employment, because of such individual’s age.’” Carson v. Lake Cty., Ind., 865 F.3d

526, 532 (7th Cir. 2017) (quoting 29 U.S.C.A. § 623(a)(1) (West, Westlaw through Pub.

L. No. 116-29)). To recover for age discrimination, a plaintiff must prove “‘that age was

the but-for cause of the challenged adverse employment action.’” Skiba, 884 F.3d at 719

(quoting Carson, 865 F.3d at 532).

       An analysis of Ms. Dunn-Lanier’s claims under the ADEA invokes the Seventh

Circuit’s decision in Ortiz v. Werner Enterprises., Inc., 834 F.3d 760 (7th Cir. 2016).

According to Ortiz, the ultimate legal determination in an employment discrimination

case is “whether the evidence would permit a reasonable factfinder to conclude that the

plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the discharge or

other adverse employment action.” Id. at 765. In reaching its decision, a court must

consider[] the evidence “as a whole, rather than asking whether any particular piece of

evidence proves the case by itself . . . .”Id. One method that plaintiffs may use to meet

their burden of proof is the McDonnell Douglas “burden shifting analysis.” Ferrill v. Oak

                                               18
Creek-Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir. 2017). “The McDonnell

Douglas framework is just ‘a formal way of analyzing a discrimination case when a

certain kind of circumstantial evidence—evidence that similarly situated employees not

in the plaintiff’s protected class were treated better—would permit a jury to infer

discriminatory intent.’” Id. at 499-500 (quoting Smith v. Chi. Transit Auth., 806 F.3d 900,

905 (7th Cir. 2015)).

       Here, the parties have crafted their arguments using the McDonnell Douglas

framework; thus, we first analyze Ms. Dunn-Lanier’s ADEA claims using that approach

and then evaluate the evidence as a whole. To establish a prima facie case of

discrimination for failure to hire claims, plaintiffs “must show that (1) [they are] a

member of a protected class; (2) [they] applied for and w[ere] qualified for an open

position; (3) despite [their] qualifications, [they] were rejected for the position; and (4) a

similarly situated person outside [their] protected class was hired for the position instead,

or the position remained open.” Sweatt v. Union Pac. R.R. Co., 796 F.3d 701, 709 (7th

Cir. 2015); see also McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

Courts have alternatively framed the fourth element as requiring the plaintiff to show that

“the employer promoted someone outside of the protected class who was not better

qualified for the position.” Riley v. Elkhart Cmty. Schs., 829 F.3d 886, 892 (7th Cir.

2016). The purpose of the fourth element of the prima facie case “is to eliminate other

possible explanatory variables, ‘such as differing roles, performance histories, or

decision-making personnel, which helps isolate the critical independent variable’—

                                              19
discriminatory animus.” Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012)

(quoting Humphries v. CBOCS W., Inc., 474 F.3d 387, 405 (7th Cir. 2007)).

       After a plaintiff provides evidence to produce a prima facie case, the court

presumes discrimination occurred, shifting the burden “to the employer to articulate some

legitimate, nondiscriminatory reason for the employee’s rejection.” McDonnell Douglas,

411 U.S. at 802. If the employer succeeds in offering a non-discriminatory justification,

“the burden shifts back to the plaintiff to present evidence . . . that the stated reason is a

‘pretext,’ which, if proven, gives rise to an inference of unlawful discrimination.”

Reymore v. Marian Univ., No. 1:16-cv-00102-SEB-DML, 2017 WL 4340352, at *8 (S.D.

Ind. Sept. 19, 2017) (quoting McDonnell Douglas, 411 U.S. at 804). To prove that a

defendant’s justification is a pretext, “a plaintiff must show ‘such weaknesses,

implausibility, inconsistencies, or contradictions in [the employer’s] proffered reasons

that a reasonable person could find them unworthy of credence and hence infer that [the

employer] did not act for the asserted non-discriminatory reasons.’” Id. at *10 (quoting

Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 792 (7th Cir. 2007)). In other words,

the court must determine “‘whether the employer honestly believes in the [non-

discriminatory] reasons it offers’” for the employment action. Amos v. Vigo Cty. Council,

240 F. Supp. 3d 937, 948 (S.D. Ind. 2017) (quoting Grayson v. O’Neill, 308 F.3d 808,

820 (7th Cir. 2002)).

              2.        Applying the ADEA Legal Standard



                                               20
       It is undisputed that Ms. Dunn-Lanier has provided sufficient evidence to support

the first and second prongs of the prima facie case: that she was in a protected class and

that she applied for a position for which she was qualified. Ms. Dunn-Lanier was born in

1961 and at the time of the alleged discrimination she was over forty years old, so she

was part of the protected class. Dunn-Lanier Dep. Ex. 27. Ms. Dunn-Lanier has also

established her qualifications to be an elementary school teacher including her sixteen

years of classroom teaching experience, the three teacher-of-the-year awards she received

while teaching at different schools, and her proficient teacher performance evaluations

from the 2011-2012 school year, ECF No. 53-6. Br. Opp’n at 18. IPS argues, however,

that Ms. Dunn-Lanier has failed to establish the third and fourth prongs of the prima facie

case, to wit, that she was rejected for a position for which she was qualified and that less

qualified candidates were hired instead. Thus, IPS argues that Ms. Dunn-Lanier cannot

establish a prima facie case of age discrimination. Br. Supp. at 12.

       IPS first contends that because it offered Ms. Dunn-Lanier a teaching position at

School 69 in December of 2015, which she rejected, she cannot satisfy the third prong of

the prima facie case. Br. Supp. at 13-14. We reject IPS’s argument for the following

reasons. It is undisputed that IPS offered Ms. Dunn-Lanier a teaching position in

December of 2015 at School 69. Pack Aff. ¶ 9; Dunn- Lanier Dep. 98:3-8. Although that

fact may be determinative of whether she was subjected to age discrimination on that

occasion, as addressed above, that claim is time-barred. IPS’s offering a teaching position

to Ms. Dunn-Lanier in 2015 is not determinative of the subsequent positions to which

                                             21
Ms. Dunn-Lanier applied but was not hired. The fact that IPS previously offered her a

teaching position serves only as background evidence to support IPS’s contention that it

did not discriminate against Ms. Dunn-Lanier in its subsequent hiring decisions at

Schools 42 and 58, but that fact alone does not carry the day. Ms. Dunn-Lanier’s

evidentiary assertions that she had sufficient qualifications for a teaching position and

was not selected for any of the open positions at Schools 42 and 58, satisfies the third

prong of the prima facie case.

       With regard to the fourth prong, IPS contends that Ms. Dunn-Lanier has failed to

offer evidence to show that similarly situated individuals outside her protected class were

hired over her at Schools 42 and 58. We examine that argument below:

       School 42

       To support its claim that Ms. Dunn-Lanier did not establish the fourth prong as

related to School 42, IPS first cites the fact that Edward Bloom, the candidate who was

hired for one of the two open positions, was born in 1952 and therefore is older than Ms.

Dunn-Lanier. Pack Aff. ¶ 11. Although the Seventh Circuit has recognized that a plaintiff

may in some circumstances prove a prima facie case based on discrimination “between

older and younger members of the protected class,” Kralman v. Illinois Department of

Veterans’ Affairs, 23 F.3d 150, 155 (7th Cir. 1994), the evidence here does not support

such a conclusion as Mr. Bloom is older than Ms. Dunn-Lanier, who was born in 1961.

Thus, summary judgment is warranted on Ms. Dunn-Lanier’s age discrimination claim in



                                             22
connection with IPS’s decision to hire Mr. Bloom for a second-grade teaching position at

School 42.

       IPS also hired Dave Siegelin, who is not in Ms. Dunn-Lanier’s protected class, for

the other open second-grade position at School 42. Pack Aff. ¶ 11. Ms. Dunn-Lanier

alleges that, based on the record, Mr. Siegelin did not have the sixteen years of teaching

experience or receive three teacher-of-the-year awards which she had received. Br. Opp’n

at 19. In Riley v. Elkhart Community Schools, the court concluded that plaintiff produced

evidence to support her prima facie case of employment discrimination when she showed

that two people outside of her protected age class who had fewer years of teaching

experience were hired instead of her. 829 F.3d at 893. Similarly, here, Ms. Dunn-Lanier

has produced evidence that Mr. Siegelin was not in her protected age class and had fewer

years of teaching experience, yet IPS selected Mr. Siegelin for the position. Considering

this evidence, a reasonable jury could conclude that Ms. Dunn-Lanier’s prima facie case

of discrimination as to her age claim was well-taken. Therefore, the burden now shifts to

IPS to proffer non-discriminatory justifications for its hiring decisions.

       In response to Ms. Dunn-Lanier’s prima facie case, IPS’s proffered non-

discriminatory explanation is that its decision to hire Mr. Siegelin instead of Ms. Dunn-

Lanier was based not only on his teaching qualifications but also on his previous

experience working together with the Assistant Principal from School 42 when they were

both at another school and he had received a highly favorable recommendation from her.

Br. Supp. at 16; Pack Aff. ¶ 11.

                                             23
       Ms. Dunn-Lanier objects to IPS’s proffered justification for its decision to hire Mr.

Siegelin arguing that it is mere pretext for unlawful discrimination. To support her

objection, Ms. Dunn-Lanier again references her qualifications and claims that IPS’s

employment actions were discriminatory because she was more qualified than Mr.

Siegelin. She points to the fact that Mr. Siegelin did not have her “sixteen years of high-

performing, quality teaching experience” that included the teacher-of-the-year awards

and positive performance evaluations. Br. Opp’n at 19.

       Courts have recognized that “where an employer’s proffered non-discriminatory

reason for its employment decision is that it selected the most qualified candidate,

evidence of the applicants’ competing qualifications does not constitute evidence of

pretext ‘unless those differences are so favorable to the plaintiff that there can be no

dispute among reasonable persons of impartial judgment that the plaintiff was clearly

better qualified for the position at issue.’” Millbrook v. IBP, Inc., 280 F.3d 1169, 1180

(7th Cir. 2002) (quoting Deines v. Tex. Dep’t of Protective and Regulatory Servs., 164

F.3d 277, 279 (5th Cir. 1999)), abrogated on not relevant grounds by, Ash v. Tyson

Foods, Inc., 546 U.S. 454, 456-58 (2006)). This approach allows courts “not [to] sit as a

kind of ‘super-personnel department,’ weighing the wisdom of a company’s employment

decisions; rather [courts are] concerned only with whether the employer’s proffered

explanation was honest.” Tyler v. Trs. of Purdue Univ., 834 F. Supp. 2d 830, 840 (N.D.

Ind. 2011) (citing O’Regan v. Arbitration Forums, Inc., 246 F.3d 975, 984 (7th Cir.

2001)). “‘[C]ourt[s] must respect the employer’s unfettered discretion to choose among

                                              24
qualified candidates.’” Millbrook, 280 F.3d at 1181 (quoting Fischbach v. D.C. Dep’t of

Corrs., 86 F.3d 1180, 1183 (D.C. Cir. 1996)). For example, in Riley, the court held that

although the plaintiff had more years of experience than the other candidates, that was

“the least important factor” to the hiring committee and the other candidates’

qualifications were comparable to the plaintiff’s in other areas that the committee also

reviewed. Riley¸829 F.3d at 894. Thus, the Court ruled, the plaintiff had not produced

evidence to support an inference of unlawful pretext based on her qualifications alone. Id.

       Here, no reasonable jury could find that Ms. Dunn-Lanier was clearly more

qualified than Mr. Siegelin for the teaching position at School 42 such that IPS’s

justification was mere pretext allowing for an inference of age discrimination. IPS stated

that its practice is “to hire the most qualified candidate for a teaching position . . . .” Pack

Aff. ¶ 13. To ensure that it selects the most qualified candidate, IPS considers several

factors, including “whether the candidate holds a Master’s Degree, has prior experience

in the same classroom or school, or has prior experience teaching the same educational

curriculum that [is] used by the school.” Id. IPS also takes into account a candidate’s

prior experience with a particular school when determining whether to hire a candidate.

Because Mr. Siegelin had previously worked with the School 42 Assistant Principal at

another school and she had recommended him, he benefitted from that prior relationship

in terms of getting the nod for the new position. We acknowledge that Ms. Dunn-Lanier

had taught for a longer period of time than Mr. Siegelin, but that is not the only relevant

hiring/placement qualification under IPS’s hiring rubric. As noted above, courts “do not

                                               25
sit as a ‘super-personnel department,’ weighing the wisdom of a company’s employment

decisions . . . .” Tyler, 834 F. Supp. 2d at 840 (citing O’Regan, 246 F.3d at 984). Ms.

Dunn-Lanier has produced no evidence to show that IPS’s determination that Mr.

Siegelin’s prior experience with the School 42 administration was more valuable than

Ms. Dunn-Lanier’s additional years of experience was a lie. Second guessing this

decision, as we have noted, is outside the court’s purview.

       Ms. Dunn-Lanier also references the challenges she faced during the interview

process at School 42 as evidence that IPS’s explanation for hiring Mr. Siegelin was

unlawful pretext. Br. Opp’n at 21. She stated that she went to School 42 for an interview,

but the interview never happened, she “was told that they wanted a demonstration

lesson.” Dunn-Lanier Dep. 86:3-5. She scheduled the classroom demonstration, but,

when she arrived, the assistant principal informed her that the demonstration was

supposed to involve the students. Dunn-Lanier Dep. 86:14-22. The demonstration was

never rescheduled. Dunn-Lanier Dep. 87:11-12. While the circumstances surrounding

IPS’s interview process for School 42 are relevant to Ms. Dunn-Lanier’s claim of age

discrimination they fall short of establishing pretext. Courts have held that evidence of

pretext must show “‘a lie rather than an oddity or an error.’” Sweatt, 796 F.3d at 709

(quoting Peele v. Cty. Mut. Ins. Co., 288 F.3d 319, 326 (7th Cir. 2002)). Although we

must and do draw all inferences in favor of the non-moving party on summary judgment,

no reasonable jury could conclude that Ms. Dunn-Lanier’s challenges in rescheduling the

demonstration were anything more “than an oddity or an error,” id. Thus, we grant IPS’s

                                             26
Motion for Summary Judgment on Ms. Dunn-Lanier’s age discrimination claims at

School 42.

       School 58

       IPS also argues that Ms. Dunn-Lanier cannot establish a prima facie case of age

discrimination with regard to School 58 because Ms. Claire Hindsley, the candidate IPS

hired for the position, although outside Ms. Dunn-Lanier’s protected age class, was not

less qualified than Ms. Dunn-Lanier. Br. Supp. at 17-18. Ms. Dunn-Lanier rejoins that,

according to the record, Ms. Hindsley did not have sixteen years of teaching experience

or teacher-of-the-year awards; thus, she was less qualified than Ms. Dunn-Lanier. Br.

Opp’n at 19. A reasonable jury could find that, similar to the plaintiff in Riley who had

been a teacher longer than the other candidates, Ms. Dunn-Lanier was more qualified

than Ms. Hindsley based on her greater seniority as a teacher. This would suffice to allow

a reasonable jury to conclude that Ms. Dunn-Lanier has produced a prima facie case of

age discrimination as to her claim relating to School 58.

       In response to Ms. Dunn-Lanier’s prima facie case, IPS has proffered a non-

discriminatory explanation, saying that, on February 12, 2016, the principal at School 58

contacted Ms. Dunn-Lanier to determine whether she was interested in the position, but

Ms. Dunn-Lanier did not respond until six days later, on February 18, 2016, by which

time “IPS had already moved on to other candidates.” Br. Supp. at 5; Dunn-Lanier Dep.

91:10-14; Dunn-Lanier Dep. Exs. 16 and 17. On March 7, 2016, IPS hired Ms. Hindsley

for the School 58 first-grade position “because of her strong qualifications, which

                                             27
included a 3.5 GPA from Purdue University and a 3.91 GPA in her major of Elementary

Education, and she also received extremely positive references.” Br. Supp. at 18; Pack

Aff. ¶ 10.

       As previously discussed, to prevail on a claim of pretext, a plaintiff must show

that she is clearly more qualified than another candidate based on disparities in

qualifications between her and the candidate who was hired instead. Millbrook, 280 F.3d

at 1180. Here, a reasonable jury could infer that Ms. Dunn-Lanier was clearly more

qualified than Ms. Hindsley for the teaching position at School 58, and therefore IPS’s

justifications for its hiring decision were pretext for unlawful discrimination. Ms. Dunn-

Lanier’s teaching qualifications included her sixteen years of teaching experience, her

three teacher-of-the-year awards from different schools, her proficient performance

evaluation from 2011, and her recommendation from the principal at School 44, where

she was a classroom assistant from 2013 to 2016. Br. Opp’n at 18; ECF No. 53-8. In

contrast, based on the record before us, Ms. Hindsley’s only qualifications for the

teaching position at School 58 were her undergraduate grade point average and positive

references. Pack Aff. ¶ 10. From this, a reasonable jury could find that Ms. Dunn-Lanier

was clearly more qualified than Ms. Hindsley for the teaching position at School 58.

       This conclusion is buttressed by the facts regarding Ms. Dunn-Lanier’s difficulties

in February 2016 in getting IPS to clarify whether the teaching position at School 58 was

still available. It is undisputed that on February 12, 2016, the School 58 principal, Susan

Kertes, contacted Ms. Dunn-Lanier to inform her that IPS had another first-grade

                                             28
teaching position open and to inquire whether Ms. Dunn-Lanier would be interested in it.

Dunn-Lanier Dep. Ex. 16. The parties also do not dispute that Ms. Dunn-Lanier

responded in a somewhat delayed fashion to Ms. Kertes’s email on February 18, 2016,

expressing interest in the position. In that email, Ms. Dunn-Lanier explained that she had

been unable to respond earlier because she had been sick and apologized for the delay,

acknowledging that she knew IPS “like[s] to move as quickly as possible on placing

someone with [the] students, so that they lose as little instructional time as possible.”

Dunn-Lanier Dep. Ex. 16.

       The very next day, on February 19, 2016, Ms. Dunn-Lanier emailed Ms. Kertes

again, noting that she had tried to contact Ms. Kertes at the school office. ECF No. 53-4.

Ms. Dunn-Lanier finally spoke with Ms. Kertes at an IPS job fair on February 29, 2016,

about the position, thereafter memorializing their conversation in a March 4, 2016 email.

Dunn-Lanier Dep. Ex. 17. In that email, Ms. Dunn-Lanier noted that Ms. Kertes had

informed her that the position had been given to another candidate because Ms. Dunn-

Lanier “took too long to respond” to the original email. Id.; Dunn-Lanier Dep. 91:10-14.

IPS claims that by the time Ms. Dunn-Lanier responded to Ms. Kertes’s email on

February 18, 2016, “IPS had already moved on to other candidates.” Br. Supp. at 5. Yet,

Ms. Dunn-Lanier recounts that the position was still listed as open on the job board at

that time, indicating that the position had not yet been filled. Dunn-Lanier Dep. 91:8-10,

92:5-10. In addition, IPS did not officially hire Ms. Hindsley for the School 58 position

until March 7, 2016, almost three weeks after Ms. Dunn-Lanier emailed Ms. Kertes

                                              29
expressing interest and approximately one week after Ms. Kertes had indicated that

another candidate had already been chosen. Br. Supp. at 5; Pack Aff. ¶ 10.

       Considering this evidence as a whole, a reasonable jury could infer that IPS’s

justification for hiring Ms. Hindsley, who is approximately 30 years younger than Ms.

Dunn-Lanier, for the position at School 58 was a pretext for unlawful discrimination and,

but for her age, IPS would have hired Ms. Dunn-Lanier. Although Ms. Kertes, the

principal at School 58, stated on February 29, 2016, that Ms. Dunn-Lanier’s February 18,

2016 email response was untimely, that the position had been offered to someone else,

Dunn-Lanier Deposition Exhibit 17; indeed, IPS did not hire Ms. Hindsley until March 7,

2016. Also, there is no evidence in the record to suggest that the application period for

the position was closed by February 18; to the contrary, Ms. Dunn-Lanier has adduced

evidence to show that the position was still being advertised on the IPS website after that

time. Dunn-Lanier Dep. 91:8-10. This evidence undermines the veracity of IPS’s

explanations that it did not hire Ms. Dunn-Lanier because the position was already filled

by someone else by the time she responded, allowing a reasonable jury to conclude that

Ms. Dunn-Lanier’s evidence of pretext under the McDonnell-Douglas analysis raises an

inference of unlawful age discrimination against her. It is true, of course, that a

reasonable jury could credit IPS’s explanation and find that it had moved on from

considering Ms. Dunn-Lanier as a candidate for the School 58 position because she failed

to respond to Ms. Kertes’s email in a timely manner, but the resolution of this dispute



                                             30
will require credibility determinations that cannot be made by the Court on summary

judgment.

       For the reasons discussed above, we find that Ms. Dunn-Lanier has adduced

sufficient evidence from which a reasonable jury could infer that IPS’s failure to hire her

for the first-grade teaching position at School 58 in 2016 was based on her age. 4

III.   Conclusion

       For the foregoing reasons, IPS’s Motion for Summary Judgment is DENIED as to

Ms. Dunn-Lanier’s age discrimination claim based on her failure to be hired for the

position at School 58. IPS’s Motion for Summary Judgment is GRANTED in all other

respects. The case will proceed accordingly.

       IT IS SO ORDERED.



              8/2/2019
       Date: ______________                     _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana




4
 We reject as unpersuasive Ms. Dunn-Lanier’s argument that IPS’s justifications for hiring
younger people are pretext based on IPS’s contract with Teach for America (TFA). Br. Opp’n at
20. Ms. Dunn-Lanier has argued that IPS “had a pattern or practice of hiring significantly
younger individuals for the open positions, instead of teachers who have demonstrated
excellence at IPS for sixteen years.” Id. However, Ms. Dunn-Lanier did not provide evidence to
show that Mr. Siegelin or Ms. Hindsley participated in the TFA program and received their
positions because of TFA. Therefore, no reasonable jury could infer from the record that Ms.
Dunn-Lanier was not hired for the positions at Schools 42 and 58 due to IPS’s contract with
TFA.
                                              31
Distribution:

Jeffrey Scott Beck
FAEGRE BAKER DANIELS LLP (Indianapolis)
jeffrey.beck@FaegreBD.com

Andrew Dutkanych, III
BIESECKER DUTKANYCH & MACER LLC (Evansville)
ad@bdlegal.com

Adriana Figueroa
FAEGRE BAKER DANIELS LLP (Indianapolis)
adriana.figueroa@faegrebd.com

Ryan William Sullivan
BIESECKER DUTKANYCH & MACER LLC
rsullivan@bdlegal.com




                                  32
